358 U.S. 206 (1958)
JAMES ET AL.
v.
TODD, COMMISSIONER OF AGRICULTURE AND INDUSTRIES OF ALABAMA.
No. 464.
Supreme Court of United States.
Decided December 15, 1958.
APPEAL FROM THE SUPREME COURT OF ALABAMA.
Joe T. Patterson, Attorney General of Mississippi, W. E. McIntyre, Jr., Special Assistant Attorney General, Frank M. Dixon and Sol E. Brinsfield for appellants.
John Patterson, Attorney General of Alabama, and Gordon Madison and George O. Miller, Jr., Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.